On Petition for Rehearing.
On March 29, 1968, the following opinion was filed:
Per Curiam.
We are now advised that 3 days before this opinion was filed petitioner dismissed his appeal from the order dated January 12, 1967, denying relief after an evidentiary hearing on the merits of his claims. His failure to pursue that appeal supports our conclusion that his claims have been fully litigated and that this appeal from a denial of a repetitive petition constitutes an abuse of process. Rehearing denied.